Citation Nr: 0417402	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  02-04 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for anxiety 
reaction with post-traumatic stress disorder (PTSD) from 
January 29, 1971, through March 24, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from November 1967 to January 1971.  

In March 1972, the Veterans Administration (now the 
Department of Veterans Affairs, hereinafter VA) Regional 
Office (RO) in Indianapolis, Indiana, denied the veteran's 
claim of entitlement to service connection for a nervous 
disorder.  The veteran was notified of that decision, as well 
as his appellate rights; however, a Notice of Disagreement 
(NOD) was not received with received with which to initiate 
the appellate process.  Accordingly, that decision became 
final under the law and regulations then in effect.  
38 U.S.C.A. § 4005 (1970); 38 C.F.R. § 19.153 (1971).

In December 2000, the Board of Veterans' Appeals (Board) 
determined that the RO's March 1972 decision had involved 
clear and unmistakable error (CUE).  Therefore, that decision 
was reversed or amended.  In January 2001, the RO implemented 
that decision and assigned a 10 percent disability rating for 
anxiety reaction with PTSD, effective from January 29, 1971, 
through March 24, 1998.  The veteran, through his 
representative, filed a timely NOD with that rating, and this 
appeal ensued.

In October 2003, the Board remanded the case for additional 
development.  The case has since been returned to the Board 
for further appellate action.


FINDINGS OF FACT

1.  From January 29, 1971, through January 22, 1990, the 
veteran's anxiety reaction with PTSD was productive of 
definite social and industrial impairment.

2.  From January 23, 1990, through March 24, 1998, the 
veteran's anxiety reaction with PTSD, manifested primarily by 
a constricted affect, anxious mood, and mild depression, was 
productive of no more than mild social and industrial 
impairment.
CONCLUSIONS OF LAW

1.  The criteria for a 30 percent for anxiety reaction with 
PTSD from January 29, 1971, through January 22, 1990, have 
been met.  38 U.S.C. §§ 1155 (1988); 38 C.F.R. §§ 4.1, 4.7, 
4.132, Diagnostic Code (DC) 9411 (1989).  

2.  The criteria for a rating in excess of 10 percent for 
anxiety reaction with PTSD from January 23, 1990, through 
March 24, 1998, have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.132, DC 9411 (1989) (revised 
effective November 7, 1996, and codified at 38 C.F.R. 
§ 4.130, DC 9411).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to a rating in excess of 10 
percent for anxiety reaction with PTSD for the period from 
January 29, 1971, through March 24, 1998.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

On January 29 1971, when the RO the veteran's 10 percent 
rating for anxiety reaction with PTSD became effective, such 
disability was rated in accordance with 38 C.F.R. § 4.132, DC 
9411.  A 10 percent rating was warranted when there was 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  A 30 percent rating 
was warranted when there was a definite (moderately large) 
degree of impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  In such 
cases, the psychoneurotic symptoms resulted in such reduction 
in initiative, flexibility, efficiency, and reliability 
levels as to produce a definite (moderately large) degree of 
definite industrial impairment.  See Hood v. Brown, 4 Vet. 
App. 301 (1993) and VAOPGCPREC 9-93 (Nov. 9, 1993).  A 50 
percent rating was warranted when the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired, and, where, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.

During the course of the appeal, VA issued changes with 
respect to the criteria for rating mental disorders.  61 Fed. 
Reg. 52695-52702 (1996) (effective November 7, 1996, and 
codified at 38 C.F.R. § 4.130, DC's 9400-9440).  

Under the new regulations, a 10 percent rating is warranted 
for anxiety reaction with PTSD when there is occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent rating is 
warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

In determining whether a revised/amended statute or 
regulation may be applied to a pending case, it must first be 
determined whether the statute or regulation itself addresses 
that issue.  If the statute or regulation is silent, it must 
be determined whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  Generally, if applying the new 
provision would produce such retroactive effects, the new 
provision should not apply the new provision to the claim.  
If applying the new provision would not produce retroactive 
effects, the new provision must be applied.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

There is no simple test for determining whether applying a 
new statute or regulation to a particular claim would produce 
retroactive effects.  Generally, a statute or regulation 
would have a disfavored retroactive effect if it attaches new 
legal consequences to events completed before its enactment 
or extinguishes rights that previously accrued.  Most 
statutes and regulations liberalizing the criteria for 
entitlement to a benefit may be applied to pending claims 
because they would affect only prospective relief.  Statutes 
or regulations restricting the right to a benefit may have 
disfavored retroactive effects to the extent their 
application to a pending claim would extinguish the 
claimant's right to benefits for periods before the statute 
or regulation took effect.  Id.  

In this case, the revised criteria for rating psychiatric 
disability do not attach new legal consequences to events 
completed before their enactment nor do they extinguish 
rights that previously accrued.  Accordingly, effective 
November 7, 1996, the veteran's anxiety reaction with PTSD 
may be rated under the revised VA criteria for rating 
psychiatric disabilities.  It should be noted, however, that 
when the revised criteria is applied, the effective date of 
the assigned rating can be no earlier than the effective date 
of the revised regulation.  When use of the earlier criteria 
is warranted, the criteria may be applied to the entire 
rating period at issue.  Id.

A review of the evidence discloses that in service from April 
through July 1969, the veteran complained of anxiety and 
difficulty sleeping.  Although a psychiatric consultation 
revealed that he was oriented and that there was no evidence 
of neurosis or psychosis, he was reportedly preoccupied and 
less attentive to his work as an air traffic controller.  In 
fact, at one point, he was relieved of his duties after two 
aircraft under his control had a near collision. 

Almost immediately after his discharge from service, the 
veteran sought help for anxiety attacks, and in February 
1972, he underwent a VA psychiatric examination.  During that 
examination, the veteran recounted the near-collision of 
aircraft in service, and the examiner found that the veteran 
was suffering an anxiety reaction due to that incident.  The 
examiner noted that while the veteran was pleasant and 
cooperative, he was rather anxious and tense and unable to 
get over the incident in service.  Therefore, the examiner 
concluded that veteran's anxiety reaction was moderately 
severe in degree.  Such a level of impairment more nearly 
comports with the moderately large degree of impairment 
associated with the criteria for a 30 percent rating which 
was in effect prior to November 7, 1996.  

The veteran continued to receive treatment for complaints of 
anxiety and nervousness through December 1973.  Although he 
received no further treatment or examinations for psychiatric 
problems until January 23, 1990, there is no evidence to show 
that his psychiatric disability had improved beyond a 
moderately severe level of impairment.  

On January 23, 1990, the veteran underwent another VA 
psychiatric examination.  It was noted that he had been 
employed for fifteen years as a floor contractor; however, 
there was no evidence of any decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to his service-connected PTSD.  His speech was 
slightly rapid, and his insight was fair.  He demonstrated a 
bit of bitterness toward the VA for what he perceived as a 
lack of help for a problem with substance abuse.  Given that 
abuse, the examiner found the veteran's judgment somewhat 
impaired.  Otherwise, the veteran was pleasant, cooperative, 
and conversant, and he was relatively anxiety free.  His 
affect was appropriate and generally bright, and his mood was 
pretty good.  His thought processes were logical, and there 
was no evidence of suicidal or homicidal ideation.  He 
demonstrated no gross memory deficits, and his abstract 
thinking was considered reasonably good.  Furthermore, he was 
oriented, and there was no evidence of psychosis, depressed 
mood, suspiciousness, panic attacks, or chronic sleep 
impairment.  The Axis I diagnoses included mixed substance 
abuse and a single episode of major depression, both of which 
were found to be in remission.  The only active psychiatric 
diagnosis was PTSD, which the examiner considered mild in 
degree.  Indeed, he assigned the veteran a GAF of 75, which 
corresponded to less than a moderate level of impairment.  
(GAF stands for global assessment of functioning which under 
the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 
(4th ed. 1994) (DSM-IV) reflects the psychological, social, 
and occupational functioning of those with psychiatric 
disability on a hypothetical continuum of mental health-
illness.  The nomenclature in DSM IV has been specifically 
adopted by VA in the evaluation of mental disorders.  38 
C.F.R. §§ 4.125, 4.130 (2002).  See Carpenter v. Brown, 240, 
242 (1995), Richard v. Brown, 9 Vet. App. 266, 267 (1996)), 
and Brambley v. Principi, 17 Vet. App. 20 (2003), (Judge 
Steinburg concurring)).

The foregoing evidence suggests that starting on January 23, 
1990, the veteran's degree of disability due to PTSD more 
nearly reflected mild impairment.  Although he attended group 
discussions at a VA mental health clinic from December 1996 
to May 1998, the records of those discussions generally did 
not reflect any more than mild impairment.  Indeed, after the 
November 1996 effective date for the revision of the 
regulations for rating psychiatric disabilities, there was 
generally no more than evidence of occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

In fact, during a VA psychological consultation in September 
1997, the veteran was found to be pleasant and cooperative 
with appropriate grooming and hygiene.  There was evidence of 
a constricted affect, anxious mood, and mild depression, and 
when describing combat, he demonstrated psychomotor 
agitation, an increased rate of speech and tangentiality.  
However, he presented no hallucinations or homicidal or 
suicidal ideation.  There was some verbal aggression but no 
history of violent behavior, and his sensorium was clear.  
His attention and concentration were poor but adequate, and 
his memory was intact.  Moreover, his insight and judgment 
were good, and he was considered to be of above average 
intelligence.  There was simply no evidence of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, or mild memory.  Indeed, following psychological 
testing in September 1997, the testing psychologist concluded 
that the veteran's PTSD was productive of no more than mild 
impairment.  Such findings suggest that the veteran had 
remained at the same level of disability as when he had been 
examined in January 1990.  Accordingly, from November 7, 
1996, through March 24, 1998, the veteran's anxiety reaction 
with PTSD more nearly approximated the criteria for a 
10 percent rating under the new criteria.  

In light of the foregoing, a rating in excess of 10 percent 
for the veteran's anxiety reaction with PTSD is not warranted 
from January 23, 1990, through March 24, 1998.  To that 
extent, the appeal is denied.

In arriving at the foregoing decisions, the Board has also 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating for the 
veteran's service-connected anxiety reaction with PTSD.  The 
evidence, however, does not show such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).  Rather, the record shows that the manifestations of 
the veteran's PTSD are those contemplated by the regular 
schedular standards.  It must be emphasized that the 
disability ratings are not job specific.  They represent as 
far as can practicably be determined the average impairment 
in earning capacity as a result of diseases or injuries 
encountered incident to military service and their residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Absent evidence to the 
contrary, the Board finds no reason for further action under 
38 C.F.R. § 3.321(b)(1). 



ORDER

Entitlement to a 30 percent rating for anxiety reaction with 
PTSD from January 29, 1971, through January 22, 1990, is 
granted, subject to the law and regulations governing the 
award of monetary benefits.

Entitlement to a rating in excess of 10 percent for anxiety 
reaction with PTSD from January 23, 1990, through March 24, 
1998, is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



